UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8114


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALFREDO LEON-SANCHEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:03-cr-00032-RLV-1; 5:06-cv-00146-
RLV)


Submitted:    February 2, 2009              Decided:   March 4, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alfredo Leon-Sanchez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfredo      Leon-Sanchez        seeks       to    appeal      the     district

court’s    order    denying    relief       on   his     28    U.S.C.      § 2255    (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1) (2000).          A certificate of appealability will not

issue     absent    “a    substantial        showing          of    the    denial     of    a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)         (2000).        A

prisoner     satisfies        this        standard       by        demonstrating         that

reasonable    jurists       would     find       that    any        assessment      of     the

constitutional      claims    by     the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Leon-Sanchez

has not made the requisite showing.                       Accordingly, we deny a

certificate    of       appealability       and      dismiss        the    appeal.          We

dispense     with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2